Order issued December 28, 2012




                                     In The
                             Court of Appeals
                                     For The
                         First District of Texas


                             NO. 01-12-00014-CV


        PINE VALLEY HOME BUYERS ASSOCIATION, Appellant

                                       V.

              PINE VALLEY DEVELOPMENT CO., Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2005-42899


            MEMORANDUM ORDER ON REHEARING

      On November 1, 2012, we dismissed this appeal for want of prosecution,

because appellant, Pine Valley Home Buyers Association, failed to pay for

preparation of the clerk’s record.   See TEX. R. APP. P. 37.3(b), 42.3(b).   On
November 26, 2012, appellant filed a motion to reinstate the appeal, stating that the

fees were paid on November 19, 2012 and that the “non-payment occurred as a

result of a miscommunication between appellate counsel and trial counsel.”

      On November 29, 2012, the Clerk of this Court informed appellant that the

motion to reinstate the appeal had not been timely filed and requested that

appellant provide an explanation for failing to timely file the motion. See TEX. R.

APP. P. 49.1, 49.8; Sicking v. Sicking, No. 02-03-00345-CV, 2005 WL 1405810, at

*1 (Tex. App.—Fort Worth June 16, 2005, no pet.); Simon v. Dillard’s, Inc., 86
S.W.3d 798, 801 (Tex. App.—Houston [1st Dist.] 2002, no pet.); cf. Jones v. City

of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). The Clerk also requested a response to the motion for

rehearing from the appellee. See TEX. R. APP. P. 49.2.

      Appellee Scott Stephens & Associates filed a response opposing the motion

to reinstate on December 10, 2012. Appellee Maria Margarita Rodriguez and

Rodriguez Appraisal Services, Inc. filed a response on December 11, 2012.

      Appellant filed a “Response to Court’s Request” on December 10, 2012,

explaining that, because of two deaths in counsel’s legal assistant’s family and

counsel’s heavy workload, the deadline for filing a motion for rehearing was never

placed on appellant’s counsel’s calendar.


                                            2
      Appellant’s motion to reinstate the appeal, although not filed by the

November 16, 2012 deadline, was filed within the 15-day period for filing a

motion for extension. See TEX. R. APP. P. 49.8. Further, appellant provided an

explanation in its “Response to Court’s Request” showing that the failure to timely

file the motion for rehearing was not deliberate or intentional.                 See Hone v.

Hanafin, 104 S.W.3d 884, 886–87 (Tex. 2003); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 669–70 (Tex. 1989). Accordingly, we imply a motion for extension

of time to file a motion for rehearing and grant the extension. See TEX. R. APP. P.

49.8; Sicking, 2005 WL 1405810, at *1; Simon, 86 S.W.3d at 801; cf. Jones, 976
S.W.2d at 677; Verburgt, 959 S.W.2d at 617.

      The trial court clerk filed the clerk’s record on November 19, 2012.

Accordingly, we grant appellant’s motion, withdraw our opinion and judgment of

November 1, 2012, and reinstate this case on the Court’s active docket.

      Appellant’s brief is ordered to be filed within 30 days of the date of this

order.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ordered to be filed

within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

                                      PER CURIAM

1
      The court reporter filed an information sheet on February 6, 2012, stating that there is no
      reporter’s record in this case.



                                              3
Panel consists of Justices Jennings, Higley, and Sharp.




                                         4